This is an appeal from a decree of the court of chancery which confirmed the report of the special master in a suit instituted by the respondent to require the appellant, George N. Bick, to account for moneys received and expended by him for the company. Bick was one of the incorporators, and also treasurer of the respondent, Industrial Coatings Company. He was also the owner of a company known as the Essex Chemical Company, which had a factory at No. 474 Frelinghuysen avenue, Newark, a part of which was used by the Industrial company. The Essex company manufactured lacquers, and the Industrial company manufactured paints. It appears that material was purchased for the Industrial company on the credit of the Essex company, which in turn was reimbursed by the Industrial company. It is alleged by the complainant that Bick purchased goods and materials which were used by the Essex company, with funds belonging *Page 6 
to the complainant. There was evidence to show that the Essex company used material for its own operations and charged the entire cost to the Industrial company, and the special master so reports in his findings. The books of both concerns were under the supervision of Bick, who manipulated them to suit his own purpose. There was also proof to indicate that Bick had charged the Industrial company $14,732.22 for raw material, and that the sales price of the finished product was double the cost of the raw material, yet the books of the Industrial company showed that the sale price was only $2,000 more than the cost of the ingredients, which would tend to show that the material charged to the Industrial company was not used by it in the manufacture of its own product. The special master found that there was due from Bick the sum of $6,410.94, less $100 for two month's rent due from the Industrial company.
We conclude that there was sufficient evidence to support the findings of the court of chancery, and find no error in the allowance of costs and counsel fees.
The decree appealed from is therefore affirmed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, VAN BUSKIRK, HETFIELD, DEAR, WELLS, JJ. 13.
For reversal — None.